IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,483-01


                        EX PARTE ANDREW MARTINEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. CR-16-0994-A-WHC1 IN THE 22ND DISTRICT COURT
                             FROM HAYS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of murder and sentenced to forty-five years’ imprisonment. He filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX. CODE CRIM. PROC. art. 11.07.

       Applicant contends that he was denied his right to an appeal because appellate counsel failed

to timely file a notice of appeal. Based on the writ and appellate records, the Court finds that

appellate counsel failed to timely file a notice of appeal.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number CR-16-0994-A from the 22nd District Court of Hays County. It appears that
                                                                                                      2

Applicant is represented by counsel. However, if Applicant is not represented by counsel, the trial

court shall determine, within ten days from the date of this Court’s mandate, whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him on direct appeal. Should Applicant decide to appeal, he must file a written

notice of appeal in the trial court within thirty days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 16, 2022
Do not publish